                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11
     JEFFREY McCORMICK,                    ) Case No. 5:19-cv-00757-RSWL (JDE)
12                                         )
                       Petitioner,         )
13                                         ) JUDGMENT
                       v.                  )
14                                         )
     RON DAVIS, Warden,                    )
15                                         )
                                           )
16                     Respondent.         )
                                           )
17
18
           Pursuant to the Order Accepting Findings and Recommendation of the
19
     United States Magistrate Judge,
20
           IT IS ADJUDGED that the Petition is denied and this action is
21
     dismissed with prejudice.
22
23
24   Dated: August 2, 2019
25
                                              /s/RONALD S.W. LEW
26                                            RONALD S. W. LEW
27                                            United States District Judge

28
